COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:         Ex parte Austin Lyman Bishop

Appellate case number:       01-17-00923-CR

Trial court case number:     17486A

Trial court:                 21st District Court of Washington County

        On December 28, 2017, we abated this appeal and remanded the case to the trial
court for appellant to obtain a signed order on his application for a writ of habeas corpus,
and for the trial court to enter findings of fact and conclusions of law and execute a
certification of appellant’s right to appeal. The district clerk has filed a supplemental
clerk’s record containing the trial court’s January 17, 2018 order denying “the application
as frivolous”1 and certification of appellant’s right to appeal stating that the case “is not a
plea-bargain case, and the defendant has the right of appeal.” Accordingly, we reinstate
the case on the Court’s active docket.
       Further, the Court will consider briefing in this appeal. Appellant’s brief will be
due within 20 days of the date of this order. See TEX. R. APP. P. 31.1; cf. TEX. R. APP.
P. 38.6(a). Appellee’s brief will be due within 20 days of the date the appellant’s brief is
filed. Cf. id. 38.6(b).
       It is so ORDERED.

Judge’s signature: /s/ Russell Lloyd
                    Acting individually        Acting for the Court

Date: February 1, 2018




1
       See TEX. CODE CRIM. PROC. ANN. art. 11.072, § 7(a) (West 2015) (requiring order to find
       application frivolous or contain findings of fact and conclusions of law).